Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Claims 1-7, 15-19 allowable. The restriction requirement of inventions, as set forth in the Office action mailed on 12/1/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/1/2022 is fully withdrawn.  Claims 8,11-14, directed to invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Epstein (Reg. 73,017) on 7/19/2022.
4.        The application has been amended as followings:

Claim 8, line 5, amend “a computer readable medium” to – a non-transitory computer readable medium—
Claim 11, line 4, amend “a magnetic field” to – the magnetic field--

Allowable Subject Matter
5. 	Claims 1-8, 11-19 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claims 1, 8, 15, Widmer (US20120262002A1) teaches a vehicle comprising: a power receiving pad (e.g., 118, Fig. 3, see Fig. 1, Fig. 3, 118 are pad shape and [0030] of applicant’s specification, “The power receiving pad 26 may be any suitable wireless power receiving device, such as an inductive coil”) for wirelessly receiving power;
a plurality of magnetic sensors (e.g., 1700 which includes 1702, 1704, 1706, Fig. 17 also see [0117] 1700 are integrated with 118) for measuring a magnetic field of a second power transmitting pad  ( e.g., 114, Fig. 3) and obtaining magnetic field data( e.g., [0115]-[0116]see magnetic field generated by 114 are sensed by the magnetic flux sensor);
one or more processors ([0150] processor, or 1920, Fig. 19); and
one or more memory modules ([0151] memory)comprising a non-transitory computer-readable medium storing computer-readable instructions ( algorithm and function, [0151]) that, when executed by the one or more processors ([0151] algorithm and function executed by processor), cause the one or more processors to: receive the magnetic field data from the plurality of magnetic sensors (Fig. 19, 1920 receives sensor data and process it, or see [0147] and Fig. 25, sense signal and then process the sense signal, [0147] teaches about determine the relative direction and distance of the charging base), and estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis ( based on the attached definition of magnetic axis from tufts, y axis, (which is also longitudinal axis ) is the magnetic axis see  Fig. 18B, Fig. 18C labeled by the Examiner,  [0099] teaches about  longitudinal (Y axis) displacement between 118 and  charging base, while 114 is inside of charging base, see also [0027] of  applicant’s specification also mentioned the longitudinal or magnetic axis A “ , in addition [0136] teaches about the system can generate a visual indicates of the longitudinal( y deviation ) ( and lateral x deviation) based on determined position, and claim 18 of Widmer displaying guidance and alignment information based on the direction and the distance. ) of the second power transmitting pad ( 114, Fig. 3).
Kim (US20160159233A1) teaches a power receiving pad for wirelessly receiving power from a first power transmission pad (see Fig. 11, 1 of 55) (Note that Kim teaches about a first power transmission pad 1 of 55 and a second power transmission pad 2 of 55, Fig. 11).
 Kwon (WO2018124669A1) teaches wherein the forward end of the first power transmitting pad ( front of 4030, Fig. 35) overlaps the rear end of the second power transmitting pad ( rear of 4010 Fig. 35) at an overlapping region  ( see overlap region of 4030, 4010, Fig. 35) to provide uniform power across the first power transmitting pad and the second power transmitting pad(page 58 of translation ,para 4, At least one of the plurality of transmission coils may be arranged in an overlapped manner in order to perform a uniform power transmission within a constant sized charging area).
	However, the prior art of records does not teach or suggest decreasing power output of a first power transmitting pad of the plurality of power transmitting pads at a forward end thereof at a first rate; and increasing power output of a second power transmitting pad of the plurality of power transmitting pads at a rear end thereof at a second rate corresponding to the first rate, while the forward end of the first power transmitting pad overlaps the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad in combination with other limitations of the claim.
	Regarding to Claims 2-7, 9-14, 16-19, they depend on claims 1, 8 or 15 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

    PNG
    media_image1.png
    363
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    594
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                  Roy (US20150323694A1) teaches the power source can be configured to transfer power at multiple different energy transfer rates to the power receiver. The control electronics can be configured to: adjust the power source to transfer power at a selected one of the multiple different energy transfer rates; and obtain baseline electrical information that corresponds to the selected energy transfer rate.                                                                                                                                                                                	Long (US20170294941A1) teaches about Dynamic charging may be performed when there is only one vehicle 310 moving on the array of transmitters 300 or in different situations where different types, speeds, and power requirements, moving on an array of transmitters 300

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836